SPRING, J.
(dissenting). The pith of the plaintiffs’ grievance is the granting of the preliminary injunction order by Judge Coxe. That order was made upon notice, upon affidavits, and after a hearing on the merits. Judge Coxe had jurisdiction of the subject-matter and of the parties. His determination is embodied in the order out of which the plaintiffs’ alleged damages arose. The decision was as effective an adjudication, until reversed, as if made upon the trial of the issues. The fact that there was a subsequent reversal by the Circuit Court of Appeals does not render the present defendant amenable to an action for malicious prosecution. Crescent City Live Stock Co. v. Butchers’ Union, 120 U. S. 141, 7 Sup. Ct. 472, 30 L. Ed. 614. I think the granting of the order is conclusive evidence of probable cause.
The plaintiffs’ exceptions should be overruled, and judgment ordered for the defendant on the merits, with the costs of this appeal.